   Case 18-00728-SMT            Doc 66     Filed 02/14/19 Entered 02/14/19 12:41:49                  Desc Main
                                           Document     Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF COLUMBIA

In Re: LORIE LYNN RONES                                        Case No. 18-00728-SMT
                                                               Chapter 13
           Debtor


           TRUSTEE’S CONSENT PRAECIPE CONTINUING HEARING ON CONFIRMATION


    The Trustee, having obtained the consent of the debtor and of all objecting creditors, states that the
hearing on confirmation has been continued from February 15, 2019, 9:30 a.m. to April 26, 2019, 9:30 a.m.
    The Trustee hereby certifies that the parties are entitled to obtain an automatic continuance pursuant to LBR
5071-1(b) and that the Trustee has arranged with the clerk of the Court the filing of this Praecipe to continue the
hearing.
                                                    Respectfully submitted,

                                                    /s/Nancy Spencer Grigsby
                                                    NANCY L. SPENCER GRIGSBY
                                                    185 ADMIRAL COCHRANE DR.
                                                    SUITE 240
                                                    ANNAPOLIS, MD 21401
                                                    p. 301-805-4700
                                                    email: ngrigsby@ch13md.com

                                         CERTIFICATE OF SERVICE

I hereby certify that on February 14, 2019, a copy of the foregoing Trustee ’s Consent Praecipe, was served on
the debtor’s attorney electronically via the CM/ECF system and a copy was mailed, postage prepaid, to the
remaining entities:
LORIE LYNN RONES
2920 PENNSYLVANIA AVE, SE
WASHINGTON, DC 20020

KEVIN JUDD ESQ
601 PENNSYLVANIA AVE NW
SUITE 900 S
WASHINGTON, DC 20004

                                                    /s/ Nancy Spencer Grigsby
                                                    Nancy Spencer Grigsby
                                                    Chapter 13 Trustee
